PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
ConvaTec Technologies Inc.
Application No. 15/570,276
Filed: 27 Oct 2017
For: ANTIBACTERIAL NANOFIBRES
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.137(a), filed October 29, 2021, to revive the above-identified application.
 
The petition is DISMISSED.
 
Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.
 
The application became abandoned for failure to timely file a proper reply to the final Office action mailed July 1, 2019, which set a three (3) month shortened statutory period for reply. No extensions of time pursuant to 37 CFR 1.136(a) were obtained. Accordingly, the application became abandoned by statute on October 2, 2019. The present application, which is a national stage entry of an international application, had not met the requirement of 35 U.S.C. 371(c)(4) in that a compliant inventor’s oath or declaration had been filed for each named inventor prior to the filing of the Request for Continued Examination (RCE) on October 1, 2019. A Notice of Abandonment was mailed on July 17, 2020.
 
A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, in this case a compliant inventors oath or declaration for each named inventor, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.
 
Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  
 
The present petition lacks item (1) above. A compliant inventor’s oath or declaration for each named inventor has not been filed. On February 8, 2021, petitioner filed a substitute statement for inventor Mohammad Forhad Hossain. However, a compliant inventor’s oath or declaration has not filed for inventors Hugh R. Gong and Lucy Ballamy.
 
Further correspondence with respect to this matter should be delivered through one of the following mediums:
 
By mail:       	Mail Stop PETITIONS
Commissioner for Patents
Post Office Box 1450            
Alexandria, VA 22313-1450
 
By hand:        	Customer Service Window
Mail Stop Petitions
Randolph Building
40l Dulany Street
Alexandria, VA 22314
 
By fax:          	(571) 273-8300
ATTN: Office of Petitions
 
By internet:     	EFS-Web1 
 
Any questions concerning this decision may be directed to Acting Deputy Director, Office of Petitions, Jason Olson at (571) 272-7560

/JASON C OLSON/Acting Deputy Director
Office of Petitions 


    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)